DETAILED ACTION
	This action is in response to application filed on Feb. 26, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
	The drawings were received on Feb. 26, 2019.  These drawings are accepted.

Allowable Subject Matter
	Claims 1-5 are allowed.

	The following is a statement of reasons for the indication of allowable subject matter:  
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination the following:  
Claim 1 is allowable among other elements and details, but for at least the reason, “the abnormality detection apparatus further comprising: a period comparison unit to detect an abnormality in the motor controller based on a comparison of the pulse periods of the plurality of first control signals or the pulse periods of the plurality of second control signals in the plurality of phases, the pulse periods of the plurality of first control signals .


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Poletto et al (US 2018/0159518) deals with solutions concerning a ringing peak detector module for detecting a ringing at the output of an inductive electric load driver, in particular a DC motor driver, including a ringing peak detector circuit configured to detect a peak value of an oscillation taking in place on the inductive electric load, and a module configured to compare the detected peak value with a maximum value, and to command the driver by an error signal calculated as a function of the difference between the peak value and maximum value, Ukai (US 2017/0369094) deals with an electric power steering device, and a vehicle that allow an electric motor to be accurately drive-controlled even when a failure occurs in a motor electric angle detection unit that detects a motor electric angle, and  ANDRIEUX et al (2017/0331409) deals with a mechatronic assembly drives a member intended to be linked to a DC electrical power source and to an ECU control unit.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S ISLAM whose telephone number is (571)272-8439.  The examiner can normally be reached on 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846